Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Specification

The correction(s) to the specification were received on 4/22/2022.  These corrections are acceptable.


Drawings

The correction(s) to the drawings were received on 4/22/2022.  These drawings are acceptable.


EXAMINER’S AMENDMENT

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Laurence Greenberg on 5/18/2022.

The application has been amended as follows:

Claim 1:

 from:

…”initially coating a printing substrate”…
…“initially calibrating the inline measuring device at a fixed position of the printing substrate”… 

to:  ……”initially coating an uncoated printing substrate”…
…“initially calibrating the inline measuring device at a fixed position of the uncoated printing substrate”… 

Claim 9:

from:  …further comprises after setting up the closed-loop overprinting color control…

to:  …further comprises after setting up a closed-loop color overprinting control…


from:  … automatically switching back to closed-loop color overprinting control as when closed-loop color overprinting control is set-up.

to:  … automatically switching back to the closed-loop color overprinting control as when the closed-loop color overprinting control is set-up.



Relevant Prior Art:

Huber (US 2007/0201065 A1) Abstract:

 A method for color regulation of reproduction copies of a printing press prints a substrate, which appears dark in a standardized color measurement, with at least one printing ink which is lighter than the substrate. At least one color value of the printing ink is determined from a measured variable, and the color value of the at least one printing ink is regulated with the aid of a fixed reference value of a color locus in the color space which is lighter than the printing ink.


Allowable Subject Matter

Claims 1-9 are allowed.


The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Mueller et al. (US 2015/0053102 A1).  In the Applicant’s independent claim, the reference of Mueller does not teach:  initially calibrating the inline measuring device at a fixed position of the uncoated printing substrate and then setting-up application of the opaque white; and implementing closed-loop control of both the opaque white and the process colors when a deviation stays below a maximum deviation.   Mueller fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675